Citation Nr: 0016494	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  94-30 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new evidence is material to reopen a claim for 
service connection for bilateral hearing loss and, if so, 
whether the reopened claim should be granted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a disorder 
manifested by chronic swelling of the ankles.
 
5.  Entitlement to an evaluation in excess of 10 percent for 
headaches with history of concussion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to March 
1973 and from January 1975 to December 1978.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 1992 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The veteran's claims were remanded by the Board for further 
development in November 1996.  The veteran's claim for 
service connection for post-traumatic stress disorder is the 
subject of a remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims related to PTSD, hearing 
loss, tinnitus, and headaches has been obtained by the RO.

2.  An unappealed November 1982 rating decision denied 
service connection for bilateral hearing loss.

3.  The evidence received since the November 1982 decision 
includes new evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral hearing loss.

4.  The claim for service connection for bilateral hearing 
loss is well grounded.

5.  The veteran has bilateral hearing loss due to exposure to 
acoustic trauma during service.

6.  The veteran has bilateral tinnitus as a result of his 
service-connected hearing loss.

7.  The veteran does not currently have a chronic disability 
manifested by swelling of the ankles.

8.  The service-connected headaches due to trauma have not 
been shown to be prostrating, nor has multi-infarct dementia 
been demonstrated.

9.  There is no demonstration the veteran engaged in combat 
with the enemy, nor does the veteran allege a combat-related 
stressor.

10.  There has been no verification of any noncombat-related 
stressor.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for bilateral hearing loss has been 
presented.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

2.  The claim for service connection for bilateral hearing 
loss is well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  Bilateral hearing loss disability was incurred due to 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (1999).

4.  Bilateral tinnitus was incurred secondary to service-
connected bilateral hearing loss disability.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.310 (1999).

5.  The veteran's claim for service connection for a disorder 
manifested by chronic swelling of the ankles is not well 
grounded.  38 U.S.C.A. § 5107.

6.  The criteria for an evaluation in excess of 10 percent 
for headaches with history of concussion have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic 
Codes 8045, 8100 (1999).

7.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Board finds that the veteran's claims related to PTSD, 
bilateral tinnitus, and headaches with history of concussion, 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

I.  Hearing Loss

Entitlement to service connection for bilateral hearing loss 
was denied in a November 1982 rating decision.  The RO noted 
that the veteran did not currently exhibit hearing loss in 
either ear.  

The evidence of record in November 1982 included the 
veteran's service medical records and a July 1982 VA 
examination report.

The January 1971 service entrance examination revealed all 
measured auditory thresholds between 250 and 4000 Hertz to be 
5 decibels in both ears.  Audiological testing performed in 
November 1971 revealed that the veteran had auditory 
thresholds of 25, 20, 25, 40, 45, and 45 decibels in the 
right ear and auditory thresholds of 25, 25, 30, 20, 30, and 
35 decibels in the left ear at the respective frequencies of 
500, 1000, 2000, 3000, 4000, and 6000 Hertz.  On examination 
for separation from the veteran's first period of service, 
audiometric testing was not conducted.  Whispered and spoken 
voice testing was noted to be 15/15.  

Audiological examination in January 1975, on entrance into 
the veteran's second period of service, revealed all measured 
auditory thresholds between 250 and 4000 Hertz to be 5 
decibels in both ears.  In July 1976 the veteran complained 
of decreasing hearing acuity for the past year.  He reported 
that he was in an artillery unit and he had not been wearing 
earplugs on the range.  The veteran was referred for 
audiometric consultation.  On audiometric testing later that 
month, the auditory thresholds at 250, 500, 1000, 2000 and 
4000 Hertz, in each ear, did not exceed 15 decibels.  The 
examiner interpreted that the veteran's hearing was within 
normal limits, bilaterally.  

On audiological examination in September 1976 the veteran was 
measured to have an auditory threshold of 15 decibels at 500 
Hertz in the left ear.  The remaining measurements showed the 
veteran to have auditory thresholds of 10 decibels at each of 
the measured frequencies between the 500 and 4000 Hertz in 
both ears.  On separation examination in June 1978 the 
veteran had auditory thresholds of 15 decibels in the right 
ear at 500 Hertz and of 20 decibels in the left ear at 500 
Hertz.  The remaining auditory thresholds measured between 
1000 and 4000 Hertz were 10 decibels in both ears.

On initial VA examination in July 1982, the veteran had 
auditory thresholds of 10, 10, 5, 5, and 15 decibels in the 
right ear, and auditory thresholds of 10, 10, 10, 5, and 15 
decibels in the left ear at the respective frequencies of 
250, 500, 1000, 2000, and 4000 Hertz. 

As the November 1992 RO denial of service-connection for 
hearing loss was not appealed, it is final.  38 U.S.C. § 4005 
(effective in November 1982); 38 U.S.C.A. § 7105 (West 1991).  
A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The evidence submitted since the November 1982 decision 
includes VA medical treatment records, VA examination 
reports, private medical records, and August 1995 testimony 
of the veteran at a hearing before the undersigned member of 
the Board.

On VA audiological examination in August 1992, the veteran 
had auditory thresholds of 25, 30, 30, 55, and 65 decibels in 
the right ear and auditory thresholds of 25, 30, 25, 45, and 
65 decibels in the left ear at the respective frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz.  The veteran reported 
problems understanding speech.  He reported history of noise 
exposure in the military.  The veteran complained of constant 
bilateral tinnitus.  The VA audiologist noted that the 
veteran had normal to mild hearing loss through 2000 Hertz, 
and moderate to severe hearing loss at the higher frequencies 
in both ears.  The audiologist further noted that the 
veteran's hearing loss was consistent with noise exposure.  
Following the audiology examination the veteran was examined 
by a VA physician.  The physician noted that the audiogram 
showed the veteran to have bilateral high frequency 
sensorineural hearing loss.  The assessment was tinnitus 
secondary to high frequency sensorineural hearing loss.

At the August 1995 hearing the veteran testified that he had 
normal hearing prior to service.  He stated that he was 
exposed to loud noises constantly during service and that he 
only wore ear protection some of the time.  The veteran 
reported that he went to the infirmary and complained of 
hearing loss while in the Marine Corps.  He was advised to 
wear earplugs.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

Since the "new" August 1992 VA audiological examination 
shows that the veteran has bilateral hearing loss disability 
for VA purposes consistent with noise exposure, this evidence 
is clearly probative as to whether or not the veteran has a 
current hearing loss disability related to noise exposure 
during service.  As such, it is significant and must be 
considered in order to fairly decide the merits of the claim.  
Consequently, the veteran's claim must be reopened and 
considered on a de novo basis.  

II. De Novo Adjudication

The Board notes that the record does show that the veteran 
has current bilateral hearing loss disability for VA purposes 
consistent with noise exposure, and the record shows that the 
veteran reported unprotected exposure to acoustic trauma of 
artillery fire while he was in service.  As such, there 
exists a plausible basis for the claim, and the claim is well 
grounded.  38 U.S.C.A. § 5107.  The Board is also satisfied 
that all relevant facts have been developed so as to comply 
with the duty to assist mandated by 38 U.S.C.A § 5107(a).

While the evidence does not reveal that the veteran had 
bilateral hearing loss disability upon discharge from 
service, service connection for hearing loss is warranted in 
some cases where the requirements were not met upon discharge 
from service.  Where post-service audiometric findings meet 
the requirements of 38 C.F.R. § 3.385, where it can be shown 
that the veteran experienced acoustic trauma during service, 
and where there is a medically sound basis to attribute the 
veteran's post-service findings to the trauma in service, 
service connection for hearing loss is warranted.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  In this case the veteran 
was exposed during service to the acoustic trauma of 
artillery fire without the benefit of ear protection.  He was 
also shown to have right ear hearing loss and borderline left 
ear hearing loss on one occasion during service.  And while 
his hearing was considered normal at the time of discharge, 
the June 1978 separation examination revealed some increase 
in the auditory thresholds of both ears when compared to the 
entrance examination report, at all frequencies measured.  
Furthermore a VA audiologist has stated that the veteran's 
type of hearing loss is consistent with noise exposure.  When 
all doubt is decided in favor of the veteran, the Board finds 
that the veteran's current bilateral hearing loss disability 
may not be dissociated from acoustic trauma experienced 
during service.  Consequently, service connection for 
bilateral hearing loss disability is warranted.  

III.  Tinnitus

The veteran claims that he has bilateral tinnitus as a result 
of his exposure to acoustic trauma during service.  As noted 
above the record reveals that the veteran had unprotected 
exposure to the acoustic trauma of artillery fire during 
service.  Additionally the Board has determined that the 
veteran's current bilateral hearing loss is due to the 
inservice acoustic trauma.  The Board further notes that an 
August 1992 VA physician stated that the veteran has 
bilateral tinnitus secondary to high frequency sensorineural 
hearing loss.  Since the uncontradicted evidence of record 
shows that the veteran has bilateral tinnitus loss due to his 
service-connected hearing loss, service connection for 
bilateral tinnitus is warranted.

IV.  Chronic Ankle Swelling

The veteran claims that he has chronic swelling and pain of 
both ankles due to the use of military boots in service.  On 
his substantive appeal, the veteran stated that he was 
treated for swelling of the ankles in basic training in 1971, 
at Fort Benning, Georgia in 1977, and in at the Freburgh Army 
Hospital in Germany in 1978.

The veteran's service medical records document complaints of 
foot pain and of ankle swelling.  The veteran was noted to 
have pes cavus of both feet and to have acute foot strain.  
He was issued arch supports.

At the August 1995 hearing the veteran testified that his 
ankles would swell up so big that he could hardly walk on 
them and he could not wear a boot or a tight shoe.  He said 
that he could not walk very far or his ankles would swell up.  
The veteran stated that he had special orthopedic combat 
boots made for him while he was in service due to his ankle 
disability.  

The veteran's claims file contains extensive post service 
medical records.  These records include private medical 
records, VA outpatient records, VA hospitalization records, 
and VA examination reports.  A review of these post service 
medical records fails to reveal any complaints, diagnosis or 
treatment relating to the ankles.  While the veteran has 
provided statements and testimony that he has a current 
bilateral ankle disability manifested by swelling of the 
ankles due to service, as a layperson he is not competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  None of the post service medical records 
have referred to a bilateral ankle disability manifested by 
swelling of the ankles.  Since there is no medical evidence 
of record that the veteran currently has a bilateral ankle 
disability manifested by swelling of the ankles, the 
veteran's claim for service connection for a bilateral ankle 
disability manifested by swelling of the ankles is not well 
grounded and the appeal based thereon must be denied.

V.  Headaches

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected headaches.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  
 
The veteran seeks an evaluation in excess of 10 percent for 
headaches.  By rating action in November 1982 the veteran was 
granted service connection and a 10 percent rating for 
headaches with history of concussion.  This appeal stems from 
the adjudication of a reopened claim for an increased rating 
for his headache disability  received in June 1992.

VA inpatient psychiatric treatment notes, dated in June and 
July 1992, reflect that in July 1992, the veteran complained 
of headaches which were unrelieved by Tylenol.  The veteran 
requested stronger medication.  He was prescribed Motrin.

A report of VA hospitalization in August 1993 VA reflects the 
veteran was evaluated for complaints including headache, 
following an assault in which his head was knocked on 
concrete.  An emergency room CT scan revealed an area of low 
density in the left frontal and frontal polar regions 
suggestive of a contusion.  The impression was probable 
contusion in the left frontal and frontal polar region.

At the August 1995 hearing the veteran testified that his 
headache condition had worsened.  He reported unbearable 
headaches for three or four days every other week or so.  The 
veteran stated that his headaches occurred more frequently 
and lasted longer.  The veteran testified that he had to 
increase his headache medication and that he took his 
medication on a daily basis.  The veteran reported that he 
had to take two or three doses of medication before he would 
experience relief from the headaches.  He reported that when 
he had a headache he would go in a dark room by himself and 
avoid noise.

The veteran reported for VA outpatient treatment in October 
1995.  The veteran complained of severe migraine headaches.  
He stated that he had had a migraine for one week and that he 
was out of medicine.  The examiner noted that the veteran was 
not in distress.  The assessment was history of migraine 
headaches.  The veteran was prescribed pain medication.

A January 1996 VA treatment record indicates that the veteran 
was requesting medication for headaches and neck pain.

On VA neurological examination in April 1999 the veteran 
complained of headaches occurring two to three times per week 
in the right frontal region of his head.  The veteran 
reported sharp shooting pains, associated with nausea and 
vomiting.  The pain was primarily retro orbital on the right-
hand side.  The veteran also complained of black spots and 
tunnel vision.  The veteran denied any other associated 
neurologic changes during those headaches.  The veteran 
reported that the headaches were helped to a minimal extent 
by pain medicine, but he usually just got drunk to relieve 
the pain.  Examination revealed the veteran to have normal 
cranial nerve examination.  The veteran's pupils were equal, 
round and reactive to light.  Extraocular movements were 
intact and there was no visual field cuts.  The veteran did 
have decreased sensation to light touch and pinprick in the 
entire right hemiface in V1, V2, and V3.  The examiner noted 
that the veteran was status post closed head injury, having 
headaches two to three times a week.  The examiner further 
noted that it was at least as likely as not that the 
veteran's headaches were as a result of the injury.  The 
examiner noted that while having the headaches the veteran's 
activities of daily living would be limited while he sought 
treatment.  

Under Diagnostic Code 8045 purely subjective complaints such 
as headache, dizziness, insomnia, recognized as symptomatic 
of brain trauma will be rated 10 percent and no more under 
diagnostic Code 9304.  The 10 percent rating may not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  In this case the veteran has 
not been shown to have multi-infarct dementia.  Accordingly, 
he is not entitled to a rating in excess of 10 percent under 
Diagnostic Code 8045.

The veteran's headaches have also been described as migraines 
and the Board has considered whether the veteran's service-
connected headaches are also ratable by analogy to migraines.  
A 30 percent rating is assignable for migraines with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months; a 10 percent 
rating is for assignment for migraines with characteristic 
prostrating attacks averaging one in two months over the last 
several months; and a noncompensable rating is for assignment 
for migraines with less frequent attacks.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

While the veteran has complained of severe headaches two or 
three times a week, the record does not indicate that the 
veteran's headaches are of such severity as to result in 
prostrating attacks on a monthly basis.  In fact, the medical 
records show infrequent treatment for headaches and that the 
veteran usually sought VA medical care for the purpose of 
replenishing his headache medication.  There is no 
corroborating evidence of prostrating attacks of greater than 
contemplated by the assigned evaluation of 10 percent.  
Consequently, the Board finds that the veteran's headache 
disability does not more nearly approximate the criteria for 
a rating in excess of 10 percent under any applicable 
diagnostic code.


VI.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).

The evidence on file does not document, and the veteran does 
not contend, that he has stressors which are related to 
combat.  He has reported that he has PTSD from two incidents 
which occurred while serving aboard ship during his first 
period of active service while stationed in the Pacific 
during the Vietnam war.  The first of these stressful 
incidents involves assistance he rendered to the local 
Philippine populus after the occurrence of a hurricane in 
1972.  While his participation in the Saklolo relief 
operation in the Philippines in August 1972 is documented, as 
is his assistance in evacuation and distribution of relief to 
flood victims and rehabilitation of the city of Olongapo, 
there is no corroboration that the veteran's duties in this 
operation entailed the handling of those seriously wounded or 
dead.  The second instance of reported stress is related to 
an incident which occurred during his 45 days aboard ship in 
the Gulf of Tonkin involving an explosion aboard another U.S. 
naval vessel and the necessity that he remove dead and 
wounded from the water.  The second incident is also not 
verified.  

The Board notes that on VA examination in April 1999, a 
diagnosis of PTSD was rendered.  However, that diagnosis was 
based on reported unverified stressors that the veteran's 
demolition outfit sustained a lot of casualties, and that he 
had to bag body parts.  As the record does not contain a 
diagnosis of PTSD based on a verified stressor, the 
preponderance of the evidence is against the claim, and the 
appeal must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a disorder manifested 
by chronic swelling of the ankles is denied.

Entitlement to an evaluation in excess of 10 percent for 
headaches with history of concussion is denied.

Entitlement to service connection for PTSD is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 



